Appeal by petitioner, Anna. D. Schmidt, the surviving spouse of testator, Fritz George Schmidt, deceased, from a decree of the Surrogate’s Court, Westchester county, construing testator’s will to the effect that certain beneficiaries are entitled to priority of payment and adjudging, among other things, that petitioner has a personal right of election under section 18 of the Decedent Estate Law to claim her share as in intestacy or, in the alternative, to claim her dower right. Decree unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [171 Misc. 95. See, also, 256 App. Div. 827.]